MORROW, Presiding Judge.
The conviction is for- the unlawful manufacture of intoxicating liquor; penalty assessed at confinement in the penitentiary for two years.
The phase of the indictment upon which the judgment rests is that charging that appellant, “in the County of Angelina and State of. Texas, did then and there unlawfully manufacture intoxicating liquor against the peace and dignity of the State.”
The indictment is insufficient to charge an offense. It is subject to the same vice as that discussed in the case of Offield v. State (Tex. Cr. App.) 75 S.W.(2d) 882.
The judgment is reversed, and the prosecution ordered dismissed.